Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.  The claim(s) recite(s) a mental process (i.e. concepts performed in a human mind).
Independent claim 1 is recited with the limitations:
“A method for receiving a radio communication suffering from a periodic blockage, the method comprising: 
receiving a burst as RX signals; 
generating, for each of the RX signals, a burst SNR, soft decision symbols and a packet; 
weighing, each of the soft decision symbols with a respective burst SNR, to calculate soft combined symbols and generate a Maximal-Ratio Combining (MRC) packet; and 
selecting, from the packets and the MRC packet, a CRC passed packet as an output.”

These above limitations are directed to a mental processor without significantly more.  Therefore, these claims are directed to an abstract idea.  
	The claim(s) does/do not include additional element that are sufficient to amount to significantly more than the judicial exception because the addition element(s) when considered both individually and as an ordered combination do not amount to significantly more than abstract idea.  No additional element integrating the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is direct to an abstract idea and not patent eligible under 35 U.S.C. 101. 
	Dependent claims 2-11 are not recited with any additional limitation that would amount to significantly more than the abstract idea defined in independent claim 1 above.
	Accordingly, for the reasons provided above, claims 1-11 are directed to an abstract idea, hence, not patent eligible under 35 U.S.C. 101.


Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
	At lines 5-6, what exactly has been weighted?  If each of the soft decision symbols with a respective burst SNR has been weighted, then delete the commas “,” between the phrase “each of the soft decision symbols with a respective burst SNR”.
	Due to the confusing above, at line 7, the term “the MRC packet (singular)” is confusing.  Since many MRC packets (plural) are generated (as recited “weighting  each of the soft decision symbols with a respective burst SRN to … generate a (respective)  … MRC … packet”) (recited at lines 5-6), which MRC packet does the term “the MRC packet (singular)” (at line 7) refer to?

	At line 7, the phrase “selecting, from the packets and the MRC packet (only), a CRC passed packet” is not logic.  Since only the packets and the MRC packet are available for selection, where is this “CRC passed packet” coming from in order to be selected?
	In other words, there are some missing step(s) (in the claim) to explain how the CRC passed packet is carried out in order to be selected.

Claim 11:
	Due to the wrong use of the word “than”, (a) what does the phrase “… the later burst is transmitted with a different … matrix than the burst” mean?   (b) How is a later burst transmitted with a ‘whole’ matrix?

Claim 12:
	At lines 6-7, what exactly has been weighted?  If each of the soft decision symbols with a respective burst SNR has been weighted, then delete the commas “,” between the phrase “each of the soft decision symbols with a respective burst SNR”.
	Due to the confusing above, at line 9, the term “the MRC packet (singular)” is confusing.  Since many MRC packets (plural) are generated (as recited “weighting  each of the soft decision symbols with a respective burst SRN to … generate a (respective)  … MRC … packet”), which MRC packet does the term “the MRC packet (singular)” (at line 7) refer to?

	At line 9, the phrase “selecting, from the packets and the MRC packet (only), a CRC passed packet” is not logic.  Since only the packets and the MRC packet are available for selection, where is this “CRC passed packet” coming from in order to be selected?
	In other words, there are some missing step(s) (in the claim) to explain how the CRC passed packet is carried out in order to be selected.

Claims 2-10 and 13-15:
	These claims are rejected because they depend on claims 1 and 12, and contain the same problems of indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2009/0257487 and Wang hereinafter) in view of Goldberg (2005/0136856).

Claims 1:
	Wang teaches (figurer 4) a receiver (2) may be any kind of wireless communication device, wherein the receiver (2) [recited ‘a receiver/a method for receiving a radio communication’ ] (¶41) comprises:
	antennas (8, 10) for receiving signals (packets) [recited ‘receiving  RX signals’] from a video data being parsed and encoded from a transmitter (1) [recited ‘receiving burst as RX signals’] (figures 3-4, ¶s 54-55); 
	demodulators (36, 38) for generating soft information and demodulated packets [recited ‘generating, for each RX signal, a burst SNR, soft decision symbols and a packet’] (figure 4, ¶55); 
	the combination of a memory (42) and a maximum ration combiner (MRC) (44) generates combined soft information (or a combined packet) [recited as “a MRC packet”] to be sent to a selector [recited ‘ weighing each of the soft decision symbols to generate a MRC packet’] (figure 4, ¶55); 
	a selector (46) for selecting either the soft information corresponding to a packet or to combined packet as an output to the decoding and validating section (26) [recited ‘selecting’] (figure 4, ¶ 55).
	Wang does not teach that the wireless communication device is a radio communication device.  Goldberg, however, teaches an antenna system is used as a wireless communication equipment such as a mobile radios (abstract and ¶3).  
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Wang’s wireless communication device would have been a radio communication device (as suggested by Goldberg).  One having ordinary skill in the art would be motivated to realize so because both Wang’s and Goldberg’s inventions are taught the wireless communication device/equipment (Wang: ¶41; Goldberg: ¶3).

Claim 2:
	Wang teaches that each packet is encoded, by a corresponding encoder (16, 18), based on an error correction code and an error detection code [recite ‘the burst is encoded with a robust bearer using MCS coupled with LDPC code’] (figure 3, ¶s 54 &55).

Claim 3:
	Wang further teaches that received signals (packets) are demodulated by demodulators (36, 38) and output demodulated packets to the decoding and validating section (26) via the selector (46), wherein the decoding may be based on CRC check sum (figure 4, ¶55).

Claim 5:
	Wang shows two antennas (8, 10) in the receiver (2) for providing spatial diversity (figure 4, ¶58).

Claim 6:
	Wang also shows that, within the fields of wireless communication including time and space diversity communication, the combined soft information (or combined packet) is decoded by the decoding and validating section (26) (abstract, ¶s 1 and 55).

Claim 7:
	Wang’s antennas (8, 10) each receives, via a (corresponding) transmission path (PS1, PS2), a signal (packet) from an antennas (4, 6) of the transmitter (1), wherein one of the paths can be different signal propagation delayed (¶s 49, 55 and 59).

Claims 8-10:
	Wang suggests that reception and demodulation of the first and second packet can possibly be different delayed for paths (PS1 and PS2), wherein the delay is based on blockage of an obstacle (¶s 59 and 2).




Claim 11:
	Wang does not teach that later burst is transmitted with a matrix.  Wang, however, teaches that each of the packets is separately encoded based on an error correction code before being transmitted on antennas (4,6) in the transmitter (figure 3, ¶ 54).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Wang’s error correction code would have been a generator matrix (i.e. LDPC) .  One having ordinary skill in the art would be motivated to realize so because Wang’s error correction code does not exclude the inclusion of a generator matrix.

Claims 12-15:
Claims 12, 13, 14 and 15 are rejected for reasons similar to those set forth against claims 1, 5, 7 and (8-10), respectively.

Claims 16 - 19:
	Wang teaches that a transmitter (1) (figure 3, ¶54) comprises:
 an antennas (4) for sending/transmitting an encoded packet as one of the signal paths (figure 3, ¶54);
an antennas (6) for sending/transmitting another encoded packet as another signal path (figure 3, ¶54).  
	Wang does not teach that the path is subject to periodic blockage.  Goldberg, however, teaches some flight radio channels suffer from multipath and fading effects due to the bounce-off objects and multiple time-delayed versions of the signal are received at the antenna (¶5).  It would have been obvious to one skilled in the art before the effective filing date of the invention to realize that Wang’s transmission of the encoded packet/signal on Wang’s antenna (6) would have delayed, due to blockage of buildings/bounce-off objects (as suggested by Goldberg).  One having ordinary skill in the art  would be motivated to realize so because both Wang’s invention and Goldberg’s invention are in the field of an antenna system.  

Claim 20:
	Goldberg teaches the communication signals on terrestrial radio channels can be ‘flight’ radio channels (¶5).

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2006/0023775 – Rimini et al. – Method and apparatus to estimate signal to interference plus noise ratio (SINR) in a multiple antenna receiver.
b. US 7,116,724 – You – Method and system for transmitting and receiving signal in mobile communication using a 2-dimensional space-time interleaver.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T. TU/Primary Examiner, Art Unit 2111